Citation Nr: 0615894	
Decision Date: 06/01/06    Archive Date: 06/13/06

DOCKET NO.  06-04 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active military service from August 1943 to 
March 1946.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2005 rating action of the Department 
of Veterans' Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts, that denied service connection for bilateral 
hearing loss.  

The veteran was afforded a personal hearing at the RO before 
the undersigned in April 2006.  A transcript of the hearing 
is associated with the claims file.  During the course of the 
April 2006 hearing, the veteran motioned for his appeal to be 
advanced on the Board's docket on account of his advanced 
age.  The motion was granted pursuant to 38 C.F.R. § 
20.900(c) (2005).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At his April 2006 personal hearing, the veteran reported 
receiving treatment for ear problems and hearing loss at the 
Cross Street VA Medical Center (VAMC) in 1946.  He was unsure 
as to whether records from the treatment were still 
available.  However, he expressed "hope" that the records 
could be located by VA because he felt they would support his 
claim for service connection.  A review of the record shows 
that records from the Boston VAMC dated from 1999 to 2004 
have been obtained.  There is no indication that a search for 
records prior to 1999 has been made.  As such, and because VA 
records are constructively part of the record which must be 
considered, an attempt should be made to obtain the veteran's 
complete treatment file from the Cross Street VAMC.   See 
38 C.F.R. § 3.159; see also Bell v. Derwinski, 2 Vet. App. 
611, 613 (1992).


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain copies of 
the veteran's complete treatment record 
for his ears, to include complaints of 
hearing loss, from the Cross Street VAMC, 
dated since 1946.  

2.  Upon completion of the above requested 
development and any additional development 
deemed appropriate, readjudicate the issue 
on appeal.  All applicable laws and 
regulations should be considered.  The RO 
should also ensure that all notice 
requirements have been properly met.  

3.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC should contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of all 
evidence received since the February 2006 
Statement of the Case and discussion of 
all pertinent laws and regulations.  Allow 
an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


